DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0309795; hereinafter Kim).
Regarding claim 1, Fig 8 of Kim discloses a red phosphor (¶ [0033]) comprising a first red phosphor (¶ [0033]) and a second red phosphor (¶ [0033]) having adjustable emission wavelength;
the first red phosphor (¶ [0033]) is made from a substance having structure formula M2AX6:Mn4+ , wherein
the element M is selected from Li, Na, K, Rb (¶ [0034])

the element X is selected from F (¶ [0034])
the ratio of the second red phosphor to the red phosphor ranges from 0.01% to 15% (¶ [0044]).

Regarding claim 2, Fig 8 of Kim discloses the second red phosphor comprises CaAlSiN3:Eu (¶ [0044]).

Regarding claim 3, Fig 8 of Kim discloses the second red phosphor has an emission wavelength ranging from 600 nm to 660 nm (¶ [0055]; which overlaps the claimed range).

Regarding claim 5, Fig 8 of Kim discloses with the addition of the second red phosphor (¶ [0033]) to the first red phosphor (¶ [0033]), an increasing light emission intensity from the red phosphor, compared with an light emission intensity from the first red phosphor before the second red phosphor added, at the emission wavelength ranging from 600nm to 630nm will be less than or equal to an increasing light emission intensity from the red phosphor, compared with an light emission intensity from the first red phosphor before the second red phosphor added, at the emission wavelength ranging from 630nm to 670nm. (Since Kim discloses both the first red phosphor and the second red phosphor comprises the same materials as taught by the applicant and also the emission wavelength of both the first red phosphor and the second red phosphor are in the range taught by the applicant. Therefore Kim will disclose the limitation of 

Regarding claim 7, Fig 8 of Kim discloses a white LED (¶ [0033]) comprising the red phosphor (¶ [0033]-[0034]) of claim 1, wherein a red light , a blue light and a green light are mixed simultaneously to produce a white light (¶ [0033], [0092]); the red light is emitted by the red phosphor which absorbed the blue light or green light (¶ [0033], [0026]-[0027]).

Regarding claim 8, Fig 8 of Kim discloses the second red phosphor comprises CaAlSiN3:Eu (¶ [0044]).

Regarding claim 9, Fig 8 of Kim discloses the second red phosphor has an emission wavelength ranging from 600 nm to 660 nm (¶ [0055]; which overlaps the claimed range).

Regarding claim 11, Fig 8 of Kim discloses with the addition of the second red phosphor (¶ [0033]) to the first red phosphor (¶ [0033]), an increasing light emission intensity from the red phosphor, compared with an light emission intensity from the first red phosphor before the second red phosphor added, at the emission wavelength ranging from 600nm to 630nm will be less than or equal to an increasing light emission intensity from the red phosphor, compared with an light emission intensity from the first red phosphor before the second red phosphor added, at the emission wavelength 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0309795; hereinafter Kim) as applied to claims 1 and 3  and further in view of Yoo et al (US 2012/0037882; hereinafter Yoo).
Regarding claim 4, Fig 8 of Kim discloses the second red phosphor comprises CaAlSiN3:Eu (¶ [0044]) and the second red phosphor has an emission wavelength ranging from 600 nm to 660 nm (¶ [0055]).

 the second red phosphor having an emission wavelength of 630nm, and a FWHM being no greater than 35nm; or
 the second red phosphor having an emission wavelength that is larger than 630nm and less than or equal to 635nm, and a FWHM being no greater than 40nm; or
the second red phosphor having an emission wavelength that is larger than 635nm and less than or equal to 640nm, and a FWHM being no greater than 50nm; or
the second red phosphor having an emission wavelength that is larger than 640nm and less than or equal to 645nm, and a FWHM being no greater than 60nm; or
the second red phosphor having an emission wavelength that is larger than 645nm and less than or equal to 650nm, and a FWHM being no greater than 70nm; or
the second red phosphor having an emission wavelength that is larger than 650nm and less than or equal to 655nm, and a FWHM being no greater than 90nm; or
the second red phosphor having an emission wavelength that is larger than 655nm and less than or equal to 660nm, and a FWHM being no greater than 100nm; or
the second red phosphor having an emission wavelength that is larger than 660nm and less than or equal to 665nm, and a FWHM being no greater than 105nm; or
the second red phosphor having an emission wavelength that is larger than 665nm and less than 670nm, and a FWHM being no greater than 110nm; or the second red phosphor having an emission wavelength of 670nm, and a FWHM being no greater than 110nm.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the second phosphor comprising CaAlSiN3:Eu that has an emission wavelength ranging from 600 nm to 660 nm can have FWHM of 90 nm to about 100 nm as it is well known and suitable range known in the art for the red phosphor comprising CaAlSiN3:Eu (¶ [0235]).

Regarding claim 6, Fig 8 of Kim discloses the second red phosphor comprises CaAlSiN3:Eu (¶ [0044]) and the second red phosphor has an emission wavelength ranging from 600 nm to 660 nm (¶ [0055]).
However Kim does not expressly disclose the second red phosphor has a FWHM ranging from 35 nm to 110 nm.
In the same field of endeavor, Yoo discloses a phosphor comprising CaAlSiN3:Eu can have FWHM of 90 nm to about 100 nm (¶ [0235]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the second phosphor comprising CaAlSiN3:Eu that has an emission wavelength ranging from 600 nm to 660 nm can have FWHM of 90 nm to about 100 nm as it is well known and suitable range known in the art for the red phosphor comprising CaAlSiN3:Eu (¶ [0235]).


However Kim does not expressly disclose the second red phosphor is selected from the followings:
 the second red phosphor having an emission wavelength of 630nm, and a FWHM being no greater than 35nm; or
 the second red phosphor having an emission wavelength that is larger than 630nm and less than or equal to 635nm, and a FWHM being no greater than 40nm; or
the second red phosphor having an emission wavelength that is larger than 635nm and less than or equal to 640nm, and a FWHM being no greater than 50nm; or
the second red phosphor having an emission wavelength that is larger than 640nm and less than or equal to 645nm, and a FWHM being no greater than 60nm; or
the second red phosphor having an emission wavelength that is larger than 645nm and less than or equal to 650nm, and a FWHM being no greater than 70nm; or
the second red phosphor having an emission wavelength that is larger than 650nm and less than or equal to 655nm, and a FWHM being no greater than 90nm; or
the second red phosphor having an emission wavelength that is larger than 655nm and less than or equal to 660nm, and a FWHM being no greater than 100nm; or
the second red phosphor having an emission wavelength that is larger than 660nm and less than or equal to 665nm, and a FWHM being no greater than 105nm; or
the second red phosphor having an emission wavelength that is larger than 665nm and less than 670nm, and a FWHM being no greater than 110nm; or the second 
In the same field of endeavor, Yoo discloses a phosphor comprising CaAlSiN3:Eu can have FWHM of 90 nm to about 100 nm (¶ [0235]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the second phosphor comprising CaAlSiN3:Eu that has an emission wavelength ranging from 600 nm to 660 nm can have FWHM of 90 nm to about 100 nm as it is well known and suitable range known in the art for the red phosphor comprising CaAlSiN3:Eu (¶ [0235]).

Regarding claim 12, Fig 8 of Kim discloses the second red phosphor comprises CaAlSiN3:Eu (¶ [0044]) and the second red phosphor has an emission wavelength ranging from 600 nm to 660 nm (¶ [0055]).
However Kim does not expressly disclose the second red phosphor has a FWHM ranging from 35 nm to 110 nm.
In the same field of endeavor, Yoo discloses a phosphor comprising CaAlSiN3:Eu can have FWHM of 90 nm to about 100 nm (¶ [0235]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the second phosphor comprising CaAlSiN3:Eu that has an emission wavelength ranging from 600 nm to 660 nm can have FWHM of 90 nm to about 100 nm as it is well known and suitable range known in the art for the red phosphor comprising CaAlSiN3:Eu (¶ [0235]).


However Kim does not expressly disclose a green phosphor having a FWHM being no greater than 70 nm.
In the same field of endeavor, Yoo discloses a green phosphor can have FWHM of 70 nm (¶ [0107]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a green phosphor having a FWHM being no greater than 70 nm as it is well known and suitable emission spectrum having FWHM within claimed known in the art for the green phosphors.

Regarding claim 14, Fig 8 of Kim discloses a leadframe (101; Fig 8; ¶ [0152], [0156]), a thermoplastic (131; Fig 8; ¶ [0162]) and a fluorescence conversion layer (130; Fig 8; ¶ [0152]) provided on the leadframe; the blue LED chip (102; Fig 8; ¶ [0152]) is arranged on the leadframe and is covered by the fluorescence conversion layer (130; Fig 8; ¶ [0152]), the green phosphor (137; Fig 8; ¶ [0134]) and the red phosphor (135; Fig 8; ¶ [0132]) are dispered in the fluorescence conversion layer (130; Fig 8; ¶ [0152]) which is wrapped up by the thermoplastic (131; Fig 8; ¶ [0162]) wherein the blue light, the green light and the red light are distributed (¶ [0139]).

Regarding claim 16, Fig 8 of Kim discloses a green phosphor having an emission wavelength ranging from 520 nm to 550 nm (¶ [0042]).

In the same field of endeavor, Yoo discloses a green phosphor can have FWHM of 70 nm (¶ [0107]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a green phosphor having a FWHM being no greater than 70 nm as it is well known and suitable emission spectrum having FWHM within claimed known in the art for the green phosphors.


Regarding claim 17, Fig 8 of Kim discloses a leadframe (101; Fig 8; ¶ [0152], [0156]), a thermoplastic (131; Fig 8; ¶ [0162]) and a fluorescence conversion layer (130; Fig 8; ¶ [0152]) provided on the leadframe; the blue LED chip (102; Fig 8; ¶ [0152]) is arranged on the leadframe and is covered by the fluorescence conversion layer (130; Fig 8; ¶ [0152]), the green phosphor (137; Fig 8; ¶ [0134]) and the red phosphor (135; Fig 8; ¶ [0132]) are dispered in the fluorescence conversion layer (130; Fig 8; ¶ [0152]) which is wrapped up by the thermoplastic (131; Fig 8; ¶ [0162]) wherein the blue light, the green light and the red light are distributed (¶ [0139]).

Double Patenting
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16884087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Li et al (US 2017/0145310; The prior art discloses the compositions for red phosphors)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RATISHA MEHTA/           Primary Examiner, Art Unit 2895